Cranch, C. J.,
was also of opinion that the commitment was not sufficient, as it did not state any conviction by the justice, or even an opinion that the prisoner was a runaway; but a mere assertion that he was charged as a runaway; and said that the magistrate is bound to examine the case, and be satisfied by competent evidence on oath that the person is a runaway.
He gave no opinion upon the question whether the Maryland laws upon this subject were applicable to this county.
The CouRT (Thruston, J., absent,) ordered the prisoner to be discharged, because the warrant of commitment was insufficient, and because they were satisfied that he was not a runaway.